ORDER
This defendant was charged and convicted of a single count of assault with intent to commit sexual assault, pursuant to R.I.G.L.1956 (1981 Reenactment) § 11-5-1. The parties have stipulated that State v. McDonald, R.I., 602 A.2d 923 (1992), requires that the defendant’s appeal be sustained and Information N2/88-0185 be dismissed.
We therefore sustain the defendant’s appeal, vacate the judgment of conviction and commitment, and remand this matter to the Superior Court of Newport County with directions that Information N2/88-0185 be dismissed forthwith.